Vanguard Structured Large-Cap Growth Fund Summary Prospectus January 27, 2010 Institutional Shares & Institutional Plus Shares Vanguard Structured Large-Cap Growth Fund Institutional Shares (VSTLX) Vanguard Structured Large-Cap Growth Fund Institutional Plus Shares (VSGPX) The Funds statutory Prospectus and Statement of Additional Information dated January 27, 2010, and the most recent shareholder reports are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 (if you are an individual investor), 888-809-8102 (if you are a client of Vanguards Institutional Division), or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Institutional Shares or Institutional Plus Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Institutional Institutional Plus Shares Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Institutional Institutional Plus Shares Shares Management Expenses 0.14% 0.08% 12b-1 Distribution Fee None None Other Expenses 0.11% 0.09% Total Annual Fund Operating Expenses 0.25% 0.17% Examples The following examples are intended to help you compare the cost of investing in the Funds Institutional Shares or Institutional Plus Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years Institutional Shares $26 $80 $141 $318 Institutional Plus Shares $17 $55 $96 $217 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 66% of the average value of its portfolio. Primary Investment Strategies The Fund invests predominantly in large-capitalization domestic growth stocks based on the advisors assessment of the relative return potential of the securities. The advisor selects securities that it believes offer a good balance between reasonable valuations and attractive growth prospects relative to their industry peers. The advisor does this by using quantitative models to evaluate all of the securities in the benchmark, while maintaining a risk profile similar to that of the Russell 1000 Growth Index. The Fund invests at least 80% of its assets in large-cap stocks. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from large-capitalization growth stocks will trail returns from the overall stock market. Large-cap growth stocks tend to go through cycles of doing betteror worsethan the stock market in general. These periods have, in the past, lasted for as long as several years.  Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Annual Total Returns The Fund is the successor to Vanguard Structured Large-Cap Growth Trust (the predecessor trust), a collective trust managed by Vanguard Fiduciary Trust Company, an affiliate of The Vanguard Group, Inc. The Funds performance includes the performance of the predecessor trust, restated to reflect the expenses of the Funds Institutional Plus Shares since the Funds inception as a registered investment company. The Fund is managed by the same individual and with the same investment objective, strategies, policies, and risks as was the predecessor trust. The predecessor trust was not an investment company and, therefore, was not subject to certain investment restrictions that are imposed by the Investment Company Act of 1940. The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Institutional Plus Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. During the periods shown in the bar chart, the highest return for a calendar quarter was 15.96% (quarter ended June 30, 2009), and the lowest return for a quarter was 22.94% (quarter ended December 31, 2008). 3 Average Annual Total Returns for Periods Ended December 31, 2009 Since 1 Year Inception Vanguard Structured Large-Cap Growth Fund Institutional Plus Shares 1 Return Before Taxes 35.04% 0.60% Return After Taxes on Distributions 34.76 0.88 Return After Taxes on Distributions and Sale of Fund Shares 23.14 0.54 Vanguard Structured Large-Cap Growth Fund Institutional Shares 2 Return Before Taxes 34.99% 6.96% Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 37.21% 0.07% 1 Since-inception returns are from January 19, 2006, through December 31, 2009. 2 From the inception of the Funds Institutional Shares on June 22, 2007, through December 31, 2009, the average annual total returns were 6.96% for the Institutional Shares and 5.22% for the Russell 1000 Growth Index. Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Institutional Plus Shares and will differ for each share class in an amount approximately equal to the difference in expense ratios. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager James P. Stetler, Principal of Vanguard. He has managed the Fund since its inception. 4 Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1100, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Institutional Shares Institutional Plus Shares To open and maintain an account $5 Million $200 Million To add to an existing account $100 by check, exchange, wire, or $100 by check, exchange, wire, or electronic bank transfer (other than electronic bank transfer (other than Automatic Investment Plan, which has Automatic Investment Plan, which has no established minimum). no established minimum). Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Financial Intermediary Compensation The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 5 This page intentionally left blank. Vanguard Structured Large-Cap Growth Fund Institutional SharesFund Number 876 Vanguard Structured Large-Cap Growth Fund Institutional Plus SharesFund Number 877 Russell is a trademark of The Frank Russell Company. ©2010 The Vanguard Group, Inc. All rights reserved Vanguard Marketing Corporation, Distributor SPI876 012010
